UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x      JUDGE KAPLAN'S CHAMBERS
UNITED STATES OF AMERICA
                                        1: 09CR01052 (LAK)
                                                  r-     . . -~...   ..
     -against-                          ORDER     : usnc SDNY             =====~
                                                  i' DOCUMEN"f
JASON HORSFORD                                    :~ ELECTRONJC\LLY FILED
                                                  i DOC#:      --,+-   ~
          Defendant                               I DATE   FITm:_JL_:lt,-
                                                                      J -f..
                                                  L
------------------------------------x

HONORABLE LEWIS A. KAPLAN, Senior United States District Judge:

It is hereby ORDERED that the conditions of supervised

release be modified to include residential substance abuse

treatment and a one-week imposition of a curfew, to be

enforced by location monitoring. The curfew shall begin

today, November 19, 2019, and expire on November 26, 2019 as

the supervisee shall be entering a residential treatment on

or around that date.



     Dated: New York, New York
            November   '2:/p
                         2019


                                   SO ORDERED:




                                   Honorable Lewis A. Kaplan
                                   United States District Judge
